     David W. Hodges (admitted pro hac vice)
1
     dhodges@kennedyhodges.com
2    KENNEDY HODGES, LLP
     Texas State Bar No. 00796765
3    4409 Montrose Blvd., Suite 200
     Houston, Texas 77006
4
     Telephone: (713) 523-0001
5    Facsimile: (713) 523-1116

6    LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
7
8    LOCAL COUNSEL:
     Jeffrey Albregts
9    Nevada State Bar No. 0066
     Krista N. Albregts
10   Krista.albregts@gmail.com
     Nevada State Bar No. 13301
11   701 Shadow Lane, Suite 150
     Las Vegas, Nevada 89106
12   Telephone: 702-483-5026
13
                              IN THE UNITED STATES DISTRICT COURT
14                                 FOR THE DISTRICT OF NEVADA
15   CORISSA JONES, et. al.,                        )   No. 2:15-cv-01382-RFB-CWH
                                                    )
16                                                  )
                 Plaintiff,
                                                    )   JOINT STIPULATION OF DISMISSAL
17
     v.                                             )   WITHOUT PREJUDICE UNDER RULE
18                                                  )   41(a)(1)
                                                    )
     SHAC, LLC, D/B/A SHAPPHIRE                     )
19
     GENTLEMEN’S CLUB, et. al.,                     )
20                                                  )
                 Defendants.                        )
21
22
            Pursuant to Rule 41, the parties jointly stipulate that the following Opt-In Plaintiff’s
23
     claims are dismissed without prejudice:
24
25          1.   Daniela Trujillo (Doc. 59)
26
            The parties are dismissing the above-referenced claim because this particular Opt-In
27
     Plaintiff no longer wishes to pursue her claims and requests to be withdrawn from the suit.
28

                                                1                 Case No. 3:17-cv-00855-WHA
                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
1
2
3    DATED: December 6, 2018                      Respectfully submitted,
4
      KENNEDY HODGES, L.L.P.                             GREENBERG TRAURIG, LLP
5
6     By: /s/ David W. Hodges                            By: _/s/ __________
      David W. Hodges (admitted pro hac vice)            MARK E. FERRARIO
7     dhodges@kennedyhodges.com                          Nevada Bar No. 1625
      Texas State Bar No. 00796765                       TAMI D. COWDEN
8     4409 Montrose Blvd., Suite 200                     Nevada Bar No. 8994
9     Houston, Texas 77006                               ALAYNE M. OPIE
      Telephone: (713) 523-0001                          Nevada Bar No. 12623
10    Facsimile: (713) 523-1116                          GREENBERG TRAURIG, LLP
                                                         10845 Griffith Peak Drive, Suite 600
11    LEAD ATTORNEY IN CHARGE FOR                        Las Vegas, Nevada 89135
12    PLAINTIFF AND CLASS MEMBERS                        Telephone: (702) 792-3773
                                                         Facsimile: (702) 792-9002
13    LOCAL COUNSEL:                                     Email: ferrariom@gtlaw.com
      Jeffrey Albregts                                   cowdent@gtlaw.com
14    Nevada State Bar No. 0066                          opiea@gtlaw.com
      Krista N. Albregts
15    Krista.albregts@gmail.com                          Attorneys for SHAC, LLC dba Sapphire
      Nevada State Bar No. 13301
16                                                       Gentlemen’s Club, SHAC MT, LLC, David
      701 Shadow Lane, Suite 150
      Las Vegas, Nevada 89106                            Michael Talla, and Peter Feinstein
17                                                     IT IS SO ORDERED:
      Telephone: 702-483-5026
18
19
                                                 ________________________________
20                                               RICHARD F. BOULWARE, II
21                                               UNITED STATES DISTRICT JUDGE
                                                 DATED this 7th day of December, 2018.
22                                   CERTIFICATE OF SERVICE
23
             I certify that on December 6, 2018 I filed this document on the District of Nevada system
24   which will serve a true copy on all parties of record via electronic mail.
     IT IS SO ORDERED:
25                                                /s/ David W. Hodges
26                                                David W. Hodges

27   ________________________________
28   RICHARD F. BOULWARE, II
     UNITED STATES DISTRICT JUDGE
     DATED this 7th day of December, 2018.       2                 Case No. 3:17-cv-00855-WHA
                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
